Interim Decision #1520
•

MATrre OF Nomu
In. Visa Petition Proceedings
A 12525308.
-

Decided by Boai'd November 6, 1986
A. divorce granted in the presence of the Consul of the United Arab Republic.
at Chichgo, Illinois, to a nonimmigrant student in attendance at the Iowa
State University, dissolving a previous marriage contracted in Egypt, is
not valid for immigration purposes even though the United Arab Republic
may consider such divorce valid under its laws.

This case is before us on appeal from a decision of a District
Director denying the visa petition.
The petitioner was born in the United States and married the
beneficiary at Harlan, Iowa on November 27,1964:' The beneficiary
had previously been married in Egypt on 'Tidy 4, 1968 and declared
his divorce from his first wife on June 8, 1964 in the presence of the
Consul of the United Arab Republic at Chicago, Illinois. The district Director held that the divorce did not meet the legal requirements of Minas nor of the State of Iowa in which the beneficiary
has his domicile. For that reason, that officer concluded that the

petitioner had failed to establish that her marriage to the beneficiary
was valid. .
We have carefully considered the statements in counsel's letter of
August 20, 1965. He contends that, since the beneficiary was merely
attending the Iowa State University as a student when he obtained
the divorce in June 1964 and intended to return to Egypt, he was
not a resident of Iowa and could not have secured a valid divorce
under its laws. By his marriage in November 1964 and his present
desire to become a permanent resident of the United States, it would
seem that he has now abandoned his Egyptian domicile and

has

taken up domicile in the United States. We rejected a similar contention in Matter of M—, 7 I. &. N. Dec. 556 (1957), in which the
alien attempted to divorce his first -wife in Connecticut through a
written declaration in the Islamic tradition and then married a
. 369

Interim Decision #1520
United States citizen in Connecticut. Actually, the issue here is not
whether the beneficiary could have obtained a divorce under the laws
of Iowa but whether the alleged divorce before the Consul at Chicago was valid. For the reasons more fully set forth in Matter of
If—, supra, and in Matter of H—, 6 L & N. Dec. 470 (1954), and in
accordance with the decision in Shiba v. Must 257 F.2d 806 (2d
Cir., 1958), we hold that, although the :United Arab Republic may
consider the instant beneficiary's divorce valid under its laws, it cannot
regarded as valid for immigration purposes.
Counsel's second contention is that alternatively we should hold
that the' beneficiary's first marriage was not valid because he was

not present in Egypt at that time and a friend signed the marriage
pipers on his behalf. The record before the District Director does
-not contain any evidence that the first marriage was a proxy marriage, and.the certificate concerning the divorce contains the state- •
ment that he as married to the first wife under Marriage License
No. 450667 given by legal authorities. The divorce record also shows
that .she had lived at 145 Campus, Ames, Iowa so that it would
appear that the marriage was consummated. On this record, we
must find that the beneficiary's first marriage was valid.
In view of the foregoing, we conclude that it has not been established that the marriage of the petitioner and beneficiary is valid, •
and the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is herby
dismissed.

370

